Citation Nr: 0403338	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical spine 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability.

4.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a stomach disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

6.  Entitlement to service connection for chronic fatigue 
syndrome.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a disorder of the 
pancreas.

9.  Entitlement to service connection for hypoglycemia and 
diabetes mellitus.

10.  Entitlement to service connection for anemia.

11.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1964 to 
February 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The Board issued a 
decision in September 2001 which was subsequently vacated by 
a March 2003 order of the United States Court of Appeals for 
Veterans Claims (Court).  The Appellee's Motion to Remand 
supporting the Court's order reflects that the September 2001 
Board decision was vacated and remanded for readjudication in 
light of the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

During the pendency of this appeal, in August 2002, the 
veteran entered a claim for service connection for post-
traumatic stress disorder (PTSD).  In a May 2003 rating 
decision, the RO denied this claim, and notified the veteran 
of this decision by letter dated in May 2003.  In July 2003, 
the veteran entered a notice of disagreement with the RO's 
May 2003 rating decision denial of service connection for 
PTSD.  The record does not reflect that a statement of the 
case has been entered on this issue.  For this reason, the 
issue of entitlement to service connection for PTSD is 
addressed below in the REMAND portion of this decision.  As 
the veteran has entered a notice of disagreement, and has not 
otherwise withdrawn this issue in writing, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A September 1985 Board decision denied service connection 
for an acquired psychiatric disorder.

2.  The evidence received since the September 1985 Board 
decision that is new, by itself or in connection with 
evidence previously assembled, is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for a psychiatric 
disorder (other than PTSD).




CONCLUSIONS OF LAW

1.  The Board's September 1985 decision to deny service 
connection for a psychiatric disorder (other than PTSD) was 
final when issued.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received subsequent to the Board's September 
1985 decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder (other than PTSD) have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 20.1105 (2003); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for an acquired psychiatric disorder 
(other than PTSD)  Further development of the reopened claim 
is addressed in the remand below.  

II. New and Material Evidence to Reopen
Service Connection for a Psychiatric Disorder

The veteran's claim for service connection for an acquired 
psychiatric disorder (other than PTSD) was denied in a 
September 1985 Board decision.  The Board's September 1985 
Board decision denying an appeal for service connection for a 
psychiatric disorder was final when issued.  38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. § 20.1100.  

The August 1999 RO rating decision on appeal denied reopening 
of the claim for service connection for a psychiatric 
disorder (anxiety disorder with some depressive features, 
claimed as psychosis).  The Board has a legal duty to address 
the "new and material evidence" requirement regardless of 
the actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002)).  Since the veteran's application to reopen 
his claim was filed earlier; the version of § 3.156 in 
effect before August 29, 2001 applies.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  As applied to the 
present claim, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final 
September 1985 Board decision.

The bases of September 1985 Board decision were that a 
psychoneurotic disorder was not demonstrated in service or 
until many years after service, and there was no etiological 
relationship between an in-service head injury and the 
inception of a current psychoneurotic disorder.  The evidence 
received subsequent to the September 1985 Board decision 
includes private medical evidence that includes medical 
etiology opinions relating the veteran's currently diagnosed 
psychiatric disorder (depressive disorder/major depression, 
organic brain syndrome) to a motor vehicle accident with head 
injury in service in 1966.  For example, a September 2001 
private medical report by M. Akram Bhatti, M.D., reflects an 
Axis I diagnosis of depressive disorder secondary to motor 
vehicle accident in 1966.  Private treatment records by Mark 
Chorebanian, M.D., also reflect a diagnosis of "OBS/post-
concussion syndrome from 'head injury from Jeep crash 
1966.'"  

The Board finds that this additional medical evidence is new, 
and, by itself or in connection with evidence previously 
assembled, is of sufficient significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a psychiatric disorder (other than 
PTSD).  For these reasons, the Board finds that the evidence 
received subsequent to the Board's September 1985 decision is 
new and material, and the requirements to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
(other than PTSD) have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 20.1105; 38 C.F.R. § 3.156(a) (2001).  As the claim 
for service connection for a psychiatric disorder is 
reopened, the Board will address the reopened claim below in 
the REMAND section of this decision. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
(other than PTSD) is reopened; the appeal is granted to this 
extent only.


REMAND

The Appellee's Motion to Remand supporting the Court's March 
2003 order reflects that the September 2001 Board decision 
was vacated and remanded for readjudication in light of the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)), which became law on November 9, 2000.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice provisions contained in the VCAA, and to comply with 
the March 2003 Court order.  In light of the Court's order, 
the Board finds that the most appropriate action is to remand 
these claims to the RO so that the veteran can be provided 
with the appropriate notice under the VCAA regarding his 
claims, to include what he must show to prevail in these 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure.  

In a May 2003 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  In July 2003, the 
veteran entered a notice of disagreement with the RO's May 
2003 rating decision denial of service connection for PTSD.  
Because the record does not reflect that a statement of the 
case has been entered on this issue, in order to comply with 
due process requirements, a remand is in order for the RO to 
prepare a statement of the case on the issue of entitlement 
to service connection for PTSD.  See Manlincon, 12 Vet. App. 
238.  

The Board further notes that, in light of the reopening of 
the veteran's claim for service connection for a psychiatric 
disorder (other than PTSD), additional assistance, including 
a VA examination with medical etiology opinion, is warranted.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate the claims to reopen and 
claims for service connection listed on the title 
page of this decision, as well as the reopened 
claim for service connection for a psychiatric 
disorder (other than PTSD), what evidence, if any, 
the veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should schedule the veteran for VA 
psychiatric examination, and send the claims folder 
to the VA examiner for review.  The purpose of the 
examination is to determine the etiology of the 
veteran's currently diagnosed psychiatric 
disorders.  The examiner should review the relevant 
portions of the claims file in conjunction with the 
examination and indicate in writing that you have 
done so.  Following a review of the relevant 
evidence in the claims file, the history obtained 
from the veteran, the mental status examination, 
and any tests that are deemed necessary, the 
examiner is asked to opine whether it is at least 
as likely as not (a 50 percent or more likelihood) 
that any psychiatric disorder that may be currently 
present, to include depressive disorder/major 
depression and organic brain syndrome, began during 
or is causally linked to any incident of service, 
including a motor vehicle accident with a head 
injury in 1966.  The examiner is also asked to 
provide a rationale for any opinion expressed.  
	
3.  The RO should provide the veteran and his 
attorney with a statement of the case regarding the 
claim for service connection for PTSD.  The 
statement of the case should address all aspects of 
this claim, and compliance with the VCAA.  

4.  If any of the benefits sought on appeal remains 
denied, the appellant and his attorney should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



